Exhibit 10.12

 

LOGO [g279506g16r48.jpg]

 

233 S. Wacker Drive

Suite 4200

Chicago, Illinois 60610

telephone +1 (312) 496-1200

facsimile +1(312) 496-1297

www.heidrick.com

 

7 March 2012

 

Timothy Hicks

233 South Wacker Drive

Suite 4200

Chicago, Illinois 60606

 

Dear Tim:

 

On behalf of Heidrick & Struggles, Inc. (“HSII” or the “Company”), I am pleased
to confirm the new terms of your employment arrangement in this letter agreement
(the “Agreement”). All amounts in this Agreement are denominated in U.S.
dollars.

 

  1. Effective Date: The new terms of your employment are effective as of
10 October 2011.

 

  2. Title: You will serve as Executive Vice President and Managing Partner,
Operations (“MP Operations”) reporting directly to the Chief Executive Officer.
You will have such duties and responsibilities as may be assigned to you by the
Chief Executive Officer from time to time. You agree that you will devote your
full time, energy and skill to the business of the Company and to the promotion
of the Company’s best interest.

 

  3. Location: You will be based in the Company’s Chicago Corporate office.

 

  4. Base Salary: You will receive a monthly salary of $29,166.76 (which is
equivalent to $350,000 annually) payable at the end of each month.

 

  5. Management Incentive Plan (MIP) Participation. You will participate in the
Management Incentive Plan (“MIP”) at the Tier I level.

 

  6. Management Bonus: You will be eligible for a target management bonus equal
to 100% of your base salary. The foregoing notwithstanding, for 2011 only, your
target bonus shall be determined as follows:

 

  a. For the period commencing on 1 January 2011 and ending on 9 October 2011,
your target management bonus shall be $252,768 (an amount equal to the pro rata
portion of your pre-Effective Date $325,000 target management bonus).



--------------------------------------------------------------------------------

  b. For the period commencing on the Effective Date and ending on 31 December
2011, your target management bonus shall be $77,788 (an amount equal to the pro
rata portion of your post Effective Date $350,000 target management bonus).

 

The bonus is discretionary and is not earned until approved by the HSII Human
Resources and Compensation Committee of the Board of Directors (“HRCC”). The
bonus is only payable if you are employed by the Company on the date such bonus
is paid.

 

  7. Transition Bonus: You will receive a one-time cash transition bonus of
$100,000 in March 2012. The transition bonus is a one-time payment for services
performed as Managing Partner, Transformation. As of the Effective Date, and
while serving as MP Operations, you are no longer eligible for a Fee and Source
of Business (“Fee/SOB”) bonus and will forfeit any Fee/SOB credits earned to
date.

 

  8. Incentive Compensation and Other Plans: You will be eligible to participate
in other management compensation plans, including the Management Stock Option
Plan, the Change in Control Severance Plan at Tier 1 and the Management
Severance Pay Plan as a Tier I executive, as such plans may be amended from time
to time.

 

  9. Annual Equity Awards: You will receive consideration for annual equity
grants as part of your performance and compensation review. Annual equity awards
are subject to the approval of the HRCC.

 

  10. Benefits: You will be eligible to participate in the Company’s benefit
programs to the same extent as other employees at your level. Our benefits
program includes group health, dental, vision, life/AD&D, long-term disability,
short-term disability salary continuation, paid holidays, flexible spending
accounts, the Heidrick & Struggles, Inc. 401(k) Profit Sharing and Retirement
Plan, and the Deferred Compensation Plan. You will also be eligible to
participate in the Company’s Physical Examination and Financial Planning
Program. Your eligibility for all such programs and plans is determined under
the terms of those programs/plans. Any discrepancy between this summary and the
company’s plan documents will be resolved in favor of the plan documents. Our
benefits program, compensation programs, and policies are reviewed from time to
time by Company management and may be modified, amended, or terminated at any
time.

 

  11. Business Expenses: The Company will reimburse you for your business
expenses in accordance with its policies.

 

  12. Compliance with Policies: Subject to the terms of this Agreement, you
agree that you will comply in all material respects with all policies and
procedures applicable to similarly situated employees of the Company, generally
and specifically.

 

  13. Return to Consulting: In the event that you leave the MP Operations role
and return to a full-time consulting role with the Company, to ease your
transition back for the first year of such transition, you will be eligible for
the transition compensation:



--------------------------------------------------------------------------------

  a. You will be eligible to receive a Fee/SOB Salary of $250,000 and a minimum
Fee/SOB Bonus (net of your Fee/SOB Salary) of $250,000 for the fiscal year in
which you leave the MP Operations role, during which you will be eligible to
earn a Fee/SOB bonus, pursuant to the Company’s Fee/SOB Bonus Plan as may be in
effect from time to time, equal to 20 percent of all Fee credits and 20 percent
of SOB credits that you earn for that fiscal year. In the event that your return
to a market facing consultant role with the Company occurs after the first nine
months of the fiscal year, the parties agree to discuss the terms of your
transition in good faith.

 

  b. In addition, you will be eligible to receive a business development stipend
of $25,000 in excess of that awarded to Partners generally.

 

  c. You will no longer be eligible for management salary, management bonus, or
equity awards.

 

  14. Termination of Employment:

 

  a. Employment at Will: You will be an “employee at will” of the Company,
meaning that either party may terminate the employment relationship at any time
for any reason (with or without cause or reason) upon written notice to the
other party. A period of notice shall only be required if it is expressly
provided in writing under written Company employment policies in effect at the
time of such termination.

 

  b. No Notice Period in Case of Termination for Cause: Notwithstanding any
period of notice under written Company employment policies in effect at the time
of termination, the Company shall have the right to terminate your employment
for Cause immediately upon written notice.

 

  c. Compensation Upon Termination: Upon the termination of your employment, you
will be paid your Base Salary up through your last day of work (the “Termination
Date”), and any other amounts required by law. You will also be entitled to
participate in the Change in Control Severance Plan as a Tier I executive and
Section 16(b) Officer as well as the Management Severance Pay Plan as a Tier I
executive, as such, plans may be modified or amended from time to time.

 

  d.

Definition of Cause: For purposes of this Agreement, “Cause” shall mean any of
the following: (i) your engagement, during the performance of your duties
hereunder, in acts or omissions constituting dishonesty, gross negligence,
fraud, intentional breach of fiduciary obligation or intentional wrongdoing or
malfeasance; (ii) your indictment of, or plea of nolo contendere to, a crime
constituting a (x) felony under the laws of the United States or any state
thereof or (y) misdemeanor involving moral turpitude; (iii) your material
violation or breach of any provision of this Agreement; (iv) your unauthorized
use or disclosure of confidential information pertaining to the Company’s
business; (v) any act or omission which results in the restatement of the



--------------------------------------------------------------------------------

 

financial statements of HSII or a subsidiary of HSII; (vi) your engagement in
conduct causing demonstrable injury to the Company or its reputation; (vii) your
unreasonable failure or refusal to perform your duties as the Company reasonably
requires, to meet goals reasonably established by the Company or its affiliates,
or to abide by the Company’s policies for the operation of its business, and the
continuation thereof after the receipt by you of written notice from the
Company; (viii) your habitual or gross use of alcohol or controlled substances
which interferes with the performance of your duties and obligations on behalf
of the Company; or (ix) your death or Disability, as hereinafter defined. For
purposes of this Agreement, “Disability” shall mean that you have been unable,
for six (6) consecutive months, to perform your duties under this Agreement even
with accommodation, as a result of physical or mental illness or injury. The
determination of whether you have been terminated for “Cause” will be made at
the sole discretion of the HRCC.

 

  e. Return of Materials: Upon the termination of your employment, you agree to
return to the Company, all Company property, including all materials furnished
to you during your employment (including but not limited to keys, computers,
automobiles, electronic communication devices, files and identification cards)
and all materials created by you during your employment. In addition, you agree
that upon the termination of your employment you will provide the Company with
all passwords and similar information which will be necessary for the Company to
access materials on which you worked or to otherwise continue in its business.

 

  15. Confidentiality: In the course of your employment with the Company, you
will be given access to and otherwise obtain knowledge of certain trade secrets
and confidential and proprietary information pertaining to the business of the
Company and its affiliates. During the term of your employment with the Company
and thereafter, you will not, directly or indirectly, without the prior written
consent of the Company, disclose or use for the benefit of any person,
corporation or other entity, or for yourself, any trade secrets or other
confidential or proprietary information concerning the Company or its
affiliates, including, but not limited to, information pertaining to their
clients, services, products, earnings, finances, operations, marketing, methods
or other activities; provided, however, that the foregoing shall not apply to
information which is of public record or is generally known, disclosed or
available to the general public or the industry generally (other than as a
result of your breach of this covenant or the breach by another employee of his
or her confidentiality obligations). Notwithstanding the foregoing, you may
disclose such information as is required by law during any legal proceeding or
to your personal representatives and professional advisers as is required for
purposes of rendering tax or legal advice, and, with respect to such personal
representatives and professional advisers, you shall inform them of your
obligations hereunder and take all reasonable steps to ensure that such
professional advisers do not disclose the existence or substance thereof.
Further, you shall not, directly or indirectly, remove or retain, and upon
termination of employment for any reason you shall return to the Company, any
records, computer disks or files, computer printouts, business plans or any
copies or reproductions thereof, or any information or instruments derived
therefrom, arising out of or relating to the business of the Company and its
affiliates or obtained as a result of your employment by the Company.



--------------------------------------------------------------------------------

  16. Non-Solicitation/Non-Competition. Without the prior written consent of the
Company, during the term of your employment with the Company and for a period of
twelve (12) months after the termination of your employment with the Company,
either unilaterally by you or by the Company, you shall not (i) become engaged
in or otherwise become interested in a role that provides or intends to provide
similar services in the geographical area which you are serving currently;
(ii) directly or indirectly solicit or assist any other person in soliciting any
client of the Company with whom you had direct professional contact during the
twelve (12) months immediately prior to the termination of your employment with
the Company and during which you learned confidential information, or whose
account you oversaw during your employment with the Company; (iii) directly or
indirectly solicit, or assist any other person in soliciting, any employee of
the Company or its affiliates (as of your termination of employment with the
Company) or any person who, as of such date, was in the process of being
recruited by the Company or its affiliates, or induce any such employee to
terminate his or her employment with the Company or its affiliates; or (iv) hire
or assist another in hiring any employee of the Company or its affiliates who
potentially possesses the Company or its affiliate’s Confidential Information
for a position where the employee’s knowledge of such information might be
relevant. The provisions of this Section 16 shall be in addition to any
restrictive covenants that are set forth in or otherwise required by Company
benefit plans. In the case of a discrepancy between this Section and any such
restrictive covenant, the more restrictive language will apply.

 

  17. Each of the foregoing restrictions contained in Section 16 constitutes an
entirely separate and independent restriction on you and shall be read and
construed independently of the other undertakings and agreements herein
contained. You and the Company agree that the restrictions contained in
Section 16 are reasonable in scope and duration and are necessary to protect the
Company’s confidential information and other business interests. If any
provision of Section 16 as applied to any party or to any circumstance is
adjudged by an arbitrator or court of competent jurisdiction to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the scope, duration or
geographic area covered thereby, the parties agree that the court or arbitrator
making such determination will have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete or revise
specific words or phrases, and in its modified form, such provision will then be
enforceable and will be enforced.

 

  18. The parties agree and acknowledge that the breach of Section 15 or 16 will
cause irreparable damage to the Company, and upon actual or threatened breach of
any provision of either section the Company will be entitled to seek from a
court of competent jurisdiction immediate injunctive relief, specific
performance or other equitable relief without the necessity of posting a bond or
other security and that this will in no way limit any other remedies which the
Company may have (including, without limitation, the right to seek monetary
damages).



--------------------------------------------------------------------------------

  19. Other Legal Matters:

 

  a. No Other Agreements/Obligations: You have advised the Company that your
execution and performance of the terms of this Agreement do not and will not
violate any other agreement binding on you or the rights of any third parties
and you understand that in the event this advice is not accurate the Company
will not have any obligation to you under this Agreement.

 

  b. Negotiation of Agreement: You acknowledge that you negotiated the terms of
this Agreement with the Company and that you enter into this Agreement
voluntarily.

 

  c. Applicable Legal Standards: You will be an employee of the Company’s United
States operations and agree that your employment with the Company shall be
governed by the laws of the United States of America and the State of Illinois.

 

  d. Waiver of Jury Trial: Each of the parties hereto irrevocably waives any and
all rights to trial by jury in any legal proceeding arising out of your
employment or related to this Agreement or the transactions contemplated hereby.

 

  e. Notice: All notices and other communications under this Agreement shall be
in writing to you at the above-referenced address or to the Company at its
Chicago Headquarters, directed to the attention of the General Counsel.

 

  f. Full and Complete Agreement: This letter Agreement contains our entire
understanding with respect to your employment and can be amended only in writing
and signed by the Chief Executive Officer or General Counsel. This Agreement
supersedes any and all prior agreements, whether written or oral, between you
and the Company that are not specifically incorporated by reference herein. You
and the Company specifically acknowledge that no promises or commitments have
been made that are not set forth in this letter.

 

  g. Severability: If any provision of this Agreement or the application thereof
is held invalid, such invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provision or application and, to such end, the provisions of this Agreement are
declared to be severable.

 

  h. Survival of Provisions: The provisions of Sections 14 (b) and (c) and 15
through 17 of this Agreement shall survive the termination of your employment
with the Company and the expiration or termination of this Agreement.



--------------------------------------------------------------------------------

Tim, I wish you all the best in your new role.

 

Sincerely,

 

LOGO [g279506g82e68.jpg]

 

L. Kevin Kelly

 

Chief Executive Officer

 

I hereby accept the terms and conditions of employment outlined in this
Agreement.

 

/s/ Timothy C. Hicks

     

March 7, 2012

By Timothy C. Hicks

     

Date

Copy:

     